Citation Nr: 0310745	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-14 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1972.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee (the RO).  The veteran subsequently 
relocated to Michigan, and jurisdiction over the veteran's 
file now resides in the RO in Detroit, Michigan.  

The record reflects that the veteran was scheduled for a 
personal hearing at the RO on June 19, 2002.  Without 
explanation, the veteran failed to report for the hearing 
scheduled, and neither he nor his representative has 
requested that the hearing be rescheduled.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2002).

In November 2002, the Board undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
regulation was subsequently invalidated by the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  However, in light of 
the favorable outcome in this decision, the Board does not 
believe that remand to the RO for additional adjudication is 
necessary because the veteran is not prejudiced by the 
Board's decision.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  




FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's service-connected bronchial asthma is characterized 
as severe and requires intermittent (at least three per year) 
courses of systematic corticosteroids.  

2.  The veteran's service-connected disabilities render him 
unable to engage in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for bronchial asthma 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.97, Diagnostic Code 6602 (2002). 

2.  The criteria for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claims, and then proceed with 
an analysis of the issues on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.



The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the September 
1998 Statement of the Case (SOC), and the May 2002 
Supplemental Statement of the Case (SSOC).  

Crucially, the veteran was notified by way of the May 2002 
SSOC of the evidence necessary to substantiate his claims as 
well as the evidence he was expected to obtain and which 
evidence VA would obtain.  See May 2002 SSOC, pgs. 1-5.  
The SSOC specifically explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes VA 
and private treatment records and reports of VA examinations.  
There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.



The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  As noted in the Introduction, the veteran failed 
to report for a personal hearing in June 2002.  His 
representative has submitted a brief on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.

1.  Entitlement to an increased rating for bronchial asthma.

The veteran is seeking an increased rating for his service-
connected bronchial asthma, currently rated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.  He 
essentially contends that the disability is more severe than 
is contemplated by the currently assigned rating. 

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the record shows that in a rating decision 
dated in November 1972, the RO granted service connection for 
bronchial asthma and assigned a 10 percent rating under 
Diagnostic Code 6602.  



VA treatment records include pulmonary function tests 
conducted in June 1997 which revealed moderate restrictive 
disease with FEV-1 of 68 percent and FEV-1/FVC of 93 percent.  
Records in September 1997 showed that the veteran was unable 
to walk without becoming short of breath.  On VA examination 
in October 1997, there was audible wheezing and lung 
auscultation revealed bilateral expiratory wheezing all over 
the lung field with decreased air flow on both sides.  

In November 1997, the RO increased the assigned disability 
rating from 10 percent to 30 percent.  

VA treatment records dated between 1998 and 2000 reflect 
continued treatment for bronchial asthma.  In June 1999, the 
veteran complained of increased difficulty breathing and 
indicated that Albuterol was the only thing that worked.  It 
was noted that he used a nebulizer up to 7 times a day.  

On VA examination in March 2003, the veteran's chief 
complaint was difficulty breathing.  He indicated that he 
could barely walk a few feet before getting short of breath, 
that he could not climb stairs and that he used a motorized 
wheel chair.  He indicated that he was treated in the 
emergency room for exacerbations 7-8 times a year and sent 
home after a few hours.  He took nebulized Albuterol about 4 
times a day and was put on steroids about 3-4 times a year.  
It was noted that the veteran could not even do the starting 
breathing maneuver on examination.  Chest X-ray showed clear 
lung fields.  The diagnoses were severe asthma and chronic 
obstructive pulmonary disease.  The examiner commented that 
the veteran's condition was severe based on daily symptoms 
interfering with daily activity, needing a wheel chair and 
frequent corticosteroid use.  It was noted that smoking had 
aggravated the veteran's asthma.  



Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (2002).  
Separate diagnostic codes identify the various disabilities.    

The veteran's service-connected bronchial asthma is currently 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, which 
rates bronchial asthma based on results of pulmonary function 
tests, the required treatment, and the frequency and severity 
of asthmatic attacks.  A 30 percent rating is assigned where 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is the need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned pronounced bronchial asthma 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).



Analysis

The Board has carefully reviewed the evidence of record.  For 
reasons explained immediately below, and resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 60 percent disability rating.  

The Board emphasizes that the schedular criteria are 
alternative in nature, demonstrated by the use of "or" in the 
language, such that satisfaction of one criterion for the 
higher rating is sufficient.  Cf. Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).   

During the March 2003 VA examination, the veteran reported 
being treated with steroids 3-4 times a year.  Although the 
available medical records do not specifically confirm such 
treatment, the Board finds that the record as a whole tends 
to support the veteran's statement.  In this regard, the 
Board notes that treatment records do show that the veteran 
has taken a nebulizer up to 7 times a day for treatment of 
asthma symptoms.  In addition, the March 2003 VA examiner 
characterized the veteran's asthma as severe, based in part 
on frequent corticosteroid use.  Thus, the Board finds that 
with the application of the benefit of the doubt rule the 
overall disability picture meets the criteria for a 60 
percent rating. 

However, the criteria for a 100 percent rating under 
Diagnostic Code 6602 are not met.  Specifically, spirometry 
values do not fall within the prescribed ranges.  Moreover, 
although the veteran requires numerous medications, including 
corticosteroids, the evidence does not reflect daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  In addition, there is no 
evidence of weekly asthma with episodes of respiratory 
failure.  
In short, none of the requirements for the assignment of a 
100 percent disability rating have been met or approximated.  
See 38 C.F.R. § 4.7 (2002).



2.  Entitlement to TDIU.

Relevant law and regulations

The provisions of 38 C.F.R. § 4.16(a) allow for an award of 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341 (2002).

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (2002); Van Hoose v. Brown, 4 Vet. App. at 
363.


Analysis

Based on the increased rating which has been assigned above, 
the veteran's service-connected disabilities are currently 
rated as follows: bronchial asthma, evaluated as 60 percent 
disabling and maxillary sinusitis, evaluated as 10 percent 
disabling.  The combined disability rating is 60 percent.  
See 38 C.F.R. § 4.25 (2002).  

It is clear that the combined rating for the veteran's 
service-connected disabilities does not meet the schedular 
requirements set forth in 38 C.F.R. § 4.16(a).  However, in 
Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based on individual unemployability, where the disability 
rating did not entitle the appellant to a total disability 
rating under 38 C.F.R. § 4.16(a), the rating board must also 
consider the applicability of 38 C.F.R. § 4.16(b), and that 
the decision (or non-decision) by the RO whether to refer a 
case to the Director of VA compensation and Pension Service 
for extra-schedular consideration under § 4.16(b) is an 
adjudicative decision subject to review by the Board and the 
Court.

In the May 2002 SSOC, the RO specifically considered the 
matter of the veteran's entitlement to TDIU on an 
extraschedular basis and declined to refer the matter to the 
Director of VA Compensation and Pension Service.  Thus, the 
Board has the authority to adjudicate the matter of the 
veteran's TDIU entitlement on a extraschedular basis.

The March 2003 VA examination noted that the veteran had been 
previously employed as a construction worker, but had not 
worked in 5-6 years.  The VA examiner opined that the 
veteran's service-connected asthma prevented him from 
obtaining and maintaining gainful employment.  There is no 
recent medical evidence to the contrary.  

With resolution of doubt in the veteran's favor, the Board 
finds that the record demonstrates that the veteran is 
precluded from engaging in substantially gainful employment, 
consistent with his education and occupational experience, 
due to service-connected disability.  TDIU is accordingly 
granted.


ORDER

Entitlement to a 60 percent rating for bronchial asthma is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

Entitlement to TDIU is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

